EXHIBIT 10.1

 

JAYTEE PROPERTIES II SPE, LLC

AND

REPUBLIC BANK & TRUST COMPANY

 

REPUBLIC PLAZA LEASE

7TH STREET

LOUISVILLE, KENTUCKY

 

INDEX TO LEASE

 

Article

 

 

 

Page

 

 

 

 

 

I.

 

Premises

 

1

 

 

 

 

 

II.

 

Term

 

1

 

 

 

 

 

III.

 

Rent – Option to Renew

 

2

 

 

 

 

 

IV.

 

Use

 

2

 

 

 

 

 

V.

 

Possession

 

3

 

 

 

 

 

VI.

 

Services to be Provided

 

3

 

 

 

 

 

VII.

 

Maintenance and Repair; Alterations

 

3

 

 

 

 

 

VIII.

 

Access

 

4

 

 

 

 

 

IX.

 

Damage or Destruction

 

4

 

 

 

 

 

X.

 

Indemnity

 

5

 

 

 

 

 

XI.

 

Remedies

 

5

 

 

 

 

 

XII.

 

Insurance

 

6

 

 

 

 

 

XIIII.

 

Liens

 

7

 

 

 

 

 

XIV.

 

Assignment; Subletting; Mortgaging

 

8

 

 

 

 

 

XV.

 

Estoppel Certificate

 

8

 

 

 

 

 

XVI.

 

Taxes

 

8

 

 

 

 

 

XVII.

 

Priority of Lease

 

9

 

1

--------------------------------------------------------------------------------


 

INDEX TO LEASE (CON.)

 

Article

 

 

 

Page

 

 

 

 

 

XIII.

 

Fixtures and Personal Property; Surrender

 

9

 

 

 

 

 

XIX.

 

Hold over Tenancy

 

10

 

 

 

 

 

XX.

 

Waiver of Subrogation

 

10

 

 

 

 

 

XXI.

 

Notices

 

10

 

 

 

 

 

XXII.

 

Rights Reserved by Landlord

 

10

 

 

 

 

 

XXIII.

 

Condemnation

 

11

 

 

 

 

 

XXIV.

 

Miscellaneous Provisions

 

11

 

 

 

 

 

Exhibit A

 

First Floor Premises

 

 

 

 

 

 

 

Exhibit B

 

Fifth Floor Premises

 

 

 

 

 

 

 

Exhibit C

 

Rules and Regulations

 

 

 

2

--------------------------------------------------------------------------------


 

OFFICE LEASE

 

THIS LEASE, dated effective this 1st day of May, 2013, is between JAYTEE
PROPERTIES II SPE, LLC, a Kentucky chartered limited liability company,
hereinafter referred to as “Landlord” and REPUBLIC BANK & TRUST COMPANY, a
Kentucky chartered commercial bank, hereinafter referred to as the “Tenant”. As
parties hereto, Landlord and Tenant agree:

 

ARTICLE I.  PREMISES

 

SECTION 1.  Tenant leases from Landlord and Landlord leases to Tenant the
following described premises (hereinafter collectively called the “Premises”):

 

The Premises shall be comprised of approximately 10,768 square feet of rentable
office space, with 579 rentable square feet on the first floor, also know as
Suite 130 as depicted on Exhibit A and 10,189 square feet of rentable office
space located on the fifth floor as depicted in Exhibit B in Republic Plaza,
(the “Building”) located at 200 South Seventh Street in Louisville, Kentucky
40202.

 

SECTION 2.  The Premises shall be provided in tenable condition upon completion
of improvements as reasonably agreed to by the parties.  Landlord shall provide
Tenant with a Tenant Improvement allowance of approximately $47,809.42, the
equivalent of $4.44 per square foot.  Any Tenant Improvement expense required by
Tenant above this allowance shall be the sole responsibility of Tenant.  It is
projected that Tenant Improvement costs will not exceed $376,880.00 or $35.00
per square foot or $6.57 per square foot annualized over a five-year term. 
Tenant acknowledges it has examined the Premises and agrees to accept the
Premises subject to the completion of Tenant and Landlord improvement provisions
and Landlord otherwise having the Premises reasonably ready for Tenant’s
occupancy.

 

SECTION 3.  This Lease confers no rights with respect to the Building other than
tenancy of the Premises and the non-exclusive license to use, during such
tenancy, the following facilities provided by Landlord: (i) restroom facilities
on the floor which the Premises are located (and such other restroom facilities
located elsewhere in the Building as may be designated by Landlord for the
general use of tenants); and (ii) the public entrances to, and main floor lobby
in, the Building; and (iii) the passenger elevators and stairwells serving the
Building.

 

ARTICLE II.  TERM

 

SECTION 1.  Landlord leases the Premises to Tenant, and Tenant hires and takes
the Premises from Landlord, for a term of five (5) Lease Years, commencing on
the first day of July 2013, or such later reasonable date the Premises are
substantially completed and ready for occupancy (the “Lease Commencement Date”)
and expiring at midnight on the last day of the sixtieth month thereafter unless
sooner terminated pursuant to the terms hereof.

 

SECTION 2.  “Lease Year” shall mean a year period beginning on the first day of
a month, which is the first calendar month of the term of the Lease and ending
on the day before the anniversary of the first day of such year.

 

ARTICLE III.  RENT-OPTION TO RENEW

 

SECTION 1. Tenant shall pay to Landlord, at Landlord’s office in the Building or
at such place as Landlord may from time to time designate, effective as of the
Lease Commencement Date as Base Rent for the

 

3

--------------------------------------------------------------------------------


 

Premises, Eighteen Dollars and no cents ($18.00) per square foot, said number of
rentable square feet as set forth in Article 1 above, per year (the “Base Rent”)
through the five-year Term. Tenant shall pay to Landlord, on a monthly basis, at
Landlord’s office or at such place as Landlord may from time to time designate,
effective as of the Lease Commencement Date as Rent for the Premises, the sum of
Sixteen Thousand One Hundred Fifty-two Dollars and No Cents ($16,152.00) per
calendar month.

 

SECTION 2.  The Tenant shall have two additional five-year options and if
exercised, the Base Rent shall be increased by a rent adjustment proportionate
with the increase in the Consumer Price Index, all urban consumers over the
prior five-year term. Notwithstanding the above, no rate increase shall exceed
15% per option period of the prior five-year period.

 

SECTION 3.  In the event that the Rent, or any other sum payable by Tenant to
Landlord under this lease, shall not be received (paid) within ten (10) days of
the due date thereof, Landlord may, at its option, add a monthly service charge,
at a rate which shall be the greater of $25.00 or 1% for each month or fraction
thereof from such rent due date during which such Rent or other sum remains
unpaid. Further, in the event that any check which has been remitted to Landlord
by Tenant for payment of the Rent, or any other sum payable under this Lease,
shall not be honored upon its presentation for payment, then the monthly service
charge shall be similarly imposed on said amount from the due date until paid.
Acceptance by the Landlord for such service charge shall not be deemed to be a
waiver by Landlord of any default nor shall it restrict the remedies otherwise
available to Landlord hereunder.

 

ARTICLE IV.  USE

 

SECTION 1.  USE.  The Premises are to be used only for the purpose of conducting
therein the operation of a Bank and any and all related or permitted services
for a bank, including but not limited to a warehouse lending operation and for
no other business or purpose without the prior written consent of Landlord.
Tenant shall not do or permit to be done in or about the Premises anything which
is illegal or unlawful; or which is of a hazardous or dangerous nature; or which
will increase the rate(s) of insurance upon the Building. Tenant shall (and
shall cause its employees to) observe the rules and regulations set forth in
Exhibit C attached hereto and made a part hereof, as the same may be amended by
Landlord from time to time, and Tenant shall comply with all governmental laws
and ordinances and all regulations applicable to the use and occupancy of the
Building.

 

SECTION 2.   PROHIBITED USES.   Notwithstanding anything else in this
Article IV, above, to the contrary, Tenant shall not undertake any trade or
business at the Premises involving (a) the rental of Residential Rental Property
(as defined below); (b) any trade or business consisting predominantly of the
development or holding of intangibles for sale or license; (c) any trade or
business consisting of the operation of any private or commercial golf course,
country club, massage parlor, hot tub facility, suntan facility, racetrack or
other facility used for gambling, or any store the principal business of which
is the sale of alcoholic beverages for consumption off premises; (d) any trade
or business the principal activity of which is farming within the meaning of
Section 2032A(e)(5)(A); or (e) any other trade, business or activity prohibited
to be carried on by any amendment to Section 45D of the Internal Revenue Code of
1986, as amended (the “Code”) and the means any proposed, temporary and/or final
regulations promulgated under the Code, and any other guidance published by the
Internal Revenue Service.

 

For purposes of the above requirement, the term “Residential Rental Property”
shall have the meaning given in Section 168(e)(2) of the Code, and includes any
building or structure if eighty percent (80%) or more of the gross rental income
from such building or structure for the taxable year is rental income from
“dwelling units.”  For such purpose, a “dwelling unit” means a house or
apartment used to provide living accommodations in a building or structure, but
does not include a unit in a hotel, motel, or other establishment more than one
half (1/2) of the units in which are used on a transient basis.  If any portion
of the building or structure is occupied by

 

4

--------------------------------------------------------------------------------


 

the taxpayer, the gross rental income for such building or structure includes
the rental value of the portion so occupied.

 

ARTICLE V.  POSSESSION

 

SECTION 1.  Landlord permits Tenant to enter into possession of the Premises
prior to the Lease Commencement Date in order to complete Tenant improvements
without the payment of Rent. By Tenant’s taking of possession of the Premises,
Tenant acknowledges that the Premises are in good and tenantable condition and
acceptable for Tenant’s use thereof as provided in this Lease.

 

SECTION 2.  Notwithstanding any other provisions contained in this Lease, in the
event Tenant is closed or taken over by the banking authority of the
Commonwealth of Kentucky, or other bank supervisory authority, Landlord may
terminate this Lease only with the concurrence of such banking authority or
other bank supervisory authority, and such authority shall in any event have the
election either to continue or terminate this Lease:  Provided, that in the
event this Lease is terminated, the maximum claim of Landlord for damages or
indemnity for the injury resulting from the rejection or abandonment of the
unexpired term of the Lease shall in no event be an amount exceeding the rent
reserved by the Lease, without acceleration, for the year next succeeding the
date of the surrender of the Premises to the Landlord, or the date of re-entry
of Landlord, whichever first occurs, whether before of after the closing of the
bank, plus an amount equal to the unpaid rent accrued without acceleration up to
such date.

 

ARTICLE VI.  SERVICES TO BE PROVIDED

 

Landlord shall furnish reasonable amounts of heat, air conditioning, water,
elevator service and janitor service (collectively “Services”) to the Premises
during the times and in the manner that Landlord determines appropriate for the
furnishing of such services in the Building, all such services being subject to
energy availability or Energy Consumption Regulations which may be hereafter
promulgated. It is expressly agreed that should any local, state or federal
governmental body, agency or public utility restrict or reduce the amount of
fuel or energy which may be utilized to provide the utilities and services as
specified above, then such restriction or reduction, and the reduction in
utilities and services which may result therefrom, shall in no way create or
constitute a default on the part of the Landlord, and there shall be no
reduction or abatement in the Rent or any other sum payable by Tenant
thereunder. Further, Landlord shall not be liable for any injury, damage,
inconvenience, or otherwise which may arise or result should the furnishing of
any such services by interrupted or prevented by fire, accident, strike, riot,
act of God, the making of necessary repairs or improvements, or any other cause
beyond the reasonable control or prevention of Landlord, nor, subject only to
the provisions of Article IX of this Lease, shall the Rent payable by Tenant
hereunder abate.  This is a full service lease.

 

ARTICLE VII.  MAINTENANCE AND REPAIR; ALTERATIONS

 

SECTION 1.  Landlord shall keep and maintain the roof, foundations, floor slab,
and all structural walls (including windows and plate glass), gutters and
downspouts of the Premises in good order and repair. Landlord shall keep or
cause to be kept in good repair all common areas of the Building and appurtenant
areas, including lighting systems; drainage systems; mechanical, plumbing, and
electrical systems; heat and air conditioning units; ductwork, lines, pipes, and
conduits serving the Premises; and parking areas and driveways. Any maintenance,
repairs or replacements to any of the foregoing made necessary by any acts or
omissions of the Tenant, its agents or employees, shall be paid for by Tenant
and Tenant shall reimburse Landlord on demand for the cost of repairing any
damage to the Premises or the Building caused by Tenant or its agents or
employees.  In the event, after reasonable notice to Landlord, Landlord fails to
make any repairs as hereinbefore provided, then Tenant shall have the right to
make these repairs and deduct the cost thereof from any future rental payments. 
This Lease is a full service lease.

 

5

--------------------------------------------------------------------------------


 

SECTION 2.  All maintenance, repairs, or replacements relating to the Premises
that are not the obligation of Landlord as set forth in Section 1 above, shall
be the obligation of Tenant and shall be made by Tenant at Tenant’s sole cost
and expense.  Tenant shall maintain, at its expense, the interior of the
Premises in good repair and in a clean and attractive condition.  Tenant’s
obligation to maintain, repair and replace includes, but is not limited to, all
the interior finishes of the Premises.  In the event Tenant fails to comply with
the requirements of this Section, Landlord may effect such maintenance and
repair and the cost thereof, with interest at the rate of 12.0% per annum, shall
be payable immediately to Landlord as additional rent.

 

SECTION 3.  Tenant shall not make any alterations, additions or improvements to
the Premises without first obtaining Landlord’s prior written consent. In
connection with any such request for Landlord’s consent to such alterations,
additions or improvements to the Premises, Landlord may retain the services of
an architect and/or engineer; and the reasonable costs for the services of such
architect and/or engineer shall be reimbursed to Landlord by Tenant. Landlord
may make any repairs for the preservation, safety or improvement of the Premises
or the Building. All alterations, and improvements made by Tenant shall become
the property of Landlord upon making thereof and shall be surrendered to
Landlord upon the expiration of this Lease.

 

ARTICLE VIII.  ACCESS

 

Landlord and its agents shall have the right to enter into and upon the Premises
at all reasonable times with reasonable notice for the purpose of inspecting,
cleaning, repairing, altering or improving the Premises or the Building with the
exception of an emergency situation. Landlord shall have the right to show the
Premises to prospective tenants during the ninety (90) day period prior to the
expiration of the term of this Lease and shall have the right at all reasonable
times to show the Premises to prospective purchasers of and lenders upon the
Building. Any damage or loss caused to the Premises and/or to the Tenant by any
use of or access to the Premises by Landlord shall be repaired by Landlord at
Landlord’s expense.

 

ARTICLE IX.  DAMAGE OR DESTRUCTION

 

SECTION 1.  If the Premises is damaged or destroyed, in whole or in substantial
part, and Section 2 of this Article does not apply, then Landlord may elect to
terminate this Lease as of the date of the damage or destruction by notice given
to Tenant in writing not more than twenty (20) days following the date of damage
or destruction. If Landlord does not elect to terminate, Landlord shall, at
Landlord’s expense, proceed to restore the property to substantially the same
form, condition and quality as prior to the damage or destruction. If Landlord
elects to rebuild and repair, Landlord shall proceed as soon as reasonably
possible and thereafter shall proceed without interruption and be completed
within one hundred-eighty (180) days after notice has been given of Landlord’s
intent to rebuild and repair, except for work stoppages on account of labor
disputes and matters not under the control of the Landlord. During such period
of repair or restoration, the Rent shall be abated in the same proportion as the
untenantable portion of the Premises bears to the entire Premises identified in
Section 1 of Article I of this Lease.

 

SECTION 2.  If the Premises is damaged or destroyed, (i) to the extent that more
than fifty percent (50%) of the Building is damaged or destroyed, or (ii) to the
extent that more than fifty percent (50%) of the Premises is damaged or
destroyed, then in such event, Tenant may elect to terminate this Lease as of
the date of the damage or destruction by notice given to Landlord in writing not
more than twenty (20) days following the date of damage or destruction.

 

SECTION 3.  Notwithstanding anything contained in this Article to the contrary,
Landlord shall not be required to repair, replace, restore, or rebuild any
property which Tenant shall be entitled to remove from the Premises under the
provisions of this Lease; it being agreed that Tenant shall bear the entire risk
of loss, damage or destruction of such property while it is in the Building.

 

6

--------------------------------------------------------------------------------


 

SECTION 4.  If either party elects to terminate the Lease under this Article,
Tenant shall be entitled to reimbursement for any prepaid rent or other amounts
paid by Tenant and attributable to the unused term of the Lease.

 

ARTICLE X.  INDEMNITY

 

Tenant shall indemnify and hold Landlord harmless from all loss, damage,
liability or expense resulting from an injury to or death of any person or any
loss of or damage to any property caused by or resulting from any act or
omission of Tenant or any officer, agent, employee, guest, invitee or visitor of
Tenant in or about the Premises or the Building, but the foregoing provision
shall not be construed to make Tenant responsible for injuries to third parties
caused by the negligence of Landlord or any agent or employee of landlord. The
Landlord shall remain responsible for any injury to, or death of any person or
any loss of or damage to property sustained by any person whatsoever which may
be caused by the Building or any equipment or appurtenances thereto or thereof
being or becoming defective or out of repair. Landlord shall be and remain
liable for the negligent acts or omissions of Landlord, its agents and
employees.

 

ARTICLE XI.  REMEDIES

 

SECTION 1.  If at any time Tenant shall (a) fail to remedy any default in the
payment of any sum due under this Lease for ten (10) days after notice; (b) fail
to remedy any default with respect to any other of these provisions, covenants
or conditions of this Lease to be kept or performed by Tenant, within thirty
(30) days after notice (or, in the event the default is of such a nature that it
cannot be remedied within said thirty (30) day period, then such additional time
as may be necessary for Tenant to cure such default, within the thirty (30) day
period and thereafter diligently prosecutes the same to completion); or
(c) vacate or abandon the Premises, or fail to conduct its business therein, for
a period of five (5) consecutive business days, and then fail to reoccupy and
reestablish the conduct of business in the Premises within ten (10) days
following the date of written notice from Landlord of such failure; then
Landlord shall have all such rights and remedies as are provided by law in
respect of such default, including, at Landlord’s election, the right to
terminate this Lease, and all Tenant’s rights hereunder shall be terminated.

 

The liability of Tenant for the Rent, and other payments provided for herein
shall not be extinguished for the balance of the Phase 1 or Phase 2 terms, as
applicable of this Lease, and Tenant shall make good to Landlord any deficiency
arising from such reletting of the Premises, plus the costs and expenses of
renovating, altering and reletting the Premises, and including attorneys’ fees
or brokers’ fees incident to Landlord’s reentry or reletting. Tenant shall pay
any such deficiency each month, as the amount thereof is ascertained by
Landlord, or, at Landlord’s option, Landlord may recover, in addition to any
other sums, the amount at the time of judgment by which the unpaid Rent, and
other payments for the balance of the term, after judgment, exceeds the amount
thereof which Tenant proves could be reasonably avoided, discounted at the rate
of 7%. In reletting the Premises, Landlord may grant rent concessions and Tenant
shall not be credited therefor. Nothing herein shall be deemed to affect the
right of Landlord to recover for indemnification under Article X herein arising
prior to the termination of this Lease.

 

SECTION 2.  Landlord shall in no event be in default in the performance of any
of its obligations in this Lease contained unless and until Landlord shall have
failed to perform such obligation within thirty (30) days, or such additional
time as is reasonably required to correct any such default after notice by
Tenant to Landlord properly specifying wherein Landlord has failed of perform
any such obligation.  In the event of a default by Landlord, Tenant shall be
entitled to recover its actual costs, including reasonable attorney fees, to
cure any default, but Landlord’s default shall not provide for the abatement of
Rent or the remedy of termination of this Lease by Tenant except as otherwise
specifically provided for in this Lease.

 

7

--------------------------------------------------------------------------------


 

ARTICLE XII.  INSURANCE

 

SECTION 1.  Tenant covenants and agrees that from and after the date of delivery
of the Premises from Landlord to Tenant and at all times during possession
thereof, Tenant will procure and maintain in full force and effect, at its sole
cost and expense, the following types of insurance, in the minimum amounts
specified below:

 

A.                                    Public Liability and Property Damage. 
Personal injury liability, bodily injury liability and property damage insurance
in a single limit of not less than One Million Dollars ($1,000,000), of which
insurance shall insure the performance by Tenant of the indemnity agreement as
to liability for injury to or death of persons and injury or damage to property
as provided in Article X hereof. All of such insurance shall be primary and
noncontributing with any insurance which may be carried by Landlord. The
adequacy of the coverage afforded by said liability and property damage
insurance shall be subject to review by Landlord from time to time, and Landlord
retains the right to increase or decrease said limits at such times.

 

B.                                    Tenant Improvements.  Insurance covering
all of the lease-hold improvements, (excepting only the structural components of
the Building and demising partitions), and Tenant’s trade fixtures, and personal
property from time to time in and/or upon the Premises, in an amount of not less
than the full replacement cost thereof without deduction for depreciation,
providing protection against any peril included within the classification “Fire
and Extended Coverage”, together with insurance against sprinkler damage,
vandalism and malicious mischief. Any policy proceeds shall be used for the
repair or replacement of the property damaged or destroyed unless this Lease
shall cease and terminate under the applicable provisions herein. If the
Premises shall not be repaired or restored following damage or destruction in
accordance with other provisions herein, Landlord shall received from such
insurance proceeds and amount equal to the replacement cost of the Tenant’s
leasehold improvements.

 

C.                                    Business Interruption.  Business
interruption insurance with sufficient coverage to provide for payment of rent
and other fixed costs during any interruption of Tenant’s business by reason of
fire or other similar cause.

 

D.                                    Additional Insured. Tenant shall cause
Landlord and Community Ventures Investment IV, LLC, a Kentucky limited liability
company to be listed as additional insureds under the aforementioned Tenant
insurance policies.

 

SECTION 2.  All policies shall be for the mutual and joint benefit and
protection of Landlord and Tenant, with Landlord being named as an additional
insured. Certificates of such policies shall be delivered to Landlord within ten
(10) days after delivery of possession of the Premises to Tenant and thereafter
within thirty (30) days prior to the expiration of the term of each such policy.
All public liability and property damage policies shall contain a provision that
Landlord, although named as an insured, shall nevertheless be entitled to
recovery under said policies for any loss occasioned to it, its servants,
agents, and employees by reason of the acts, omissions and/or negligence of
Tenant. As often as any such policy shall expire or terminate, renewal or
additional policies shall be procured and maintained by Tenant in like manner
and to like extent. All policies of insurance must contain a provision that the
company writing said policy will give to Landlord thirty (30) days’ notice, in
writing, in advance of any cancellation or lapse, or the effective date of any
reduction in the amounts of insurance. All public liability, property damage and
other casualty policies shall be written as primary policies, not contributing
with and not in excess of coverage which Landlord may carry. Landlord may, from
time to time, request Tenant to provide Landlord with a certified copy of all
insurance coverage carried by Tenant.

 

8

--------------------------------------------------------------------------------


 

SECTION 3.  Tenant agrees to pay to Landlord forthwith upon demand the amount of
any increase in premiums for insurance against loss by fire that may be charged
during the term of this Lease on the amount of insurance maintained in force by
Landlord on the Building, of which the Premises are a part, resulting from
Tenant doing any act in or about said Premises which does so increase the
insurance rates, whether or not Landlord shall have consented to such act on the
part of Tenant. If Tenant installs upon the Premises any electrical equipment
which constitutes an overload on the electrical lines of the Premises, Tenant
shall at its own expense make whatever changes are necessary to comply with the
requirements of the insurance underwriters any governmental authority having
jurisdiction thereover, but nothing herein contained shall be deemed to
constitute Landlord’s consent to such overloading.

 

ARTICLE XIII.  LIENS

 

Tenant shall keep the Premises free and clear of, and shall indemnify Landlord
against all mechanics’ liens and other liens on account of work done for or
materials , supplies and equipment furnished to Tenant by persons claiming under
it for maintenance, repairs and alterations. Tenant shall reimburse Landlord for
all costs and attorneys’ fees incurred by Landlord in investigating, defending
or clearing such lien to be cleared within thirty (30) days of filing of same
unless Tenant shall have provided security acceptable to landlord against any
loss to Landlord on account thereof. As a condition to Landlord’s consent
pursuant to Article VII, Landlord may require Tenant to provide Landlord with
reasonable payment and performance bonds of those persons contracted by Tenant
to perform work on or in the Premises that could be the subject of such a lien
in order to protect the Premises, the Landlord, and any mortgagee from and
against liens of mechanics and materialmen performing work in or providing
services and equipment to the Premises.

 

ARTICLE XIV.  ASSIGNMENT; SUBLETTING; MORTGAGING

 

SECTION 1.  Tenant shall not voluntarily, involuntarily or by operation of law
assign, transfer, mortgage or otherwise encumber all or any part of Tenant’s
interest in this Lease, or sublet the Premises or any part thereof, without
first obtaining in each and every instance Landlord’s prior written consent.
Subject to the foregoing, Tenant shall not assign, transfer or sublet the
Premises, or any part thereof, at a rent to Assignee, Transferee or Sublessee,
greater than $19 per square foot. Any transfer of this Lease by merger,
consolidation, or liquidation, or any change in the ownership of, or power to
vote the majority of its outstanding voting stock resulting in a change in
ownership of more than 50% of the total issued and outstanding shares of Tenant
shall constitute an assignment for the purposes of the paragraph. If consent is
once given by Landlord to any such assignment or subletting, such consent shall
not operate as a waiver of the necessity for obtaining Landlord’s consent to any
subsequent assignment or subletting. Any legal costs incurred by Landlord
related to such assignment or subletting shall be paid by Tenant to Landlord
upon demand. Tenant shall provide Landlord with executed copies of any
Assignment. Transfer or Sublease Agreement entered into as provided herein.

 

ARTICLE XV.  ESTOPPEL CERTIFICATE

 

Tenant shall at any time and from time to time execute, acknowledge and deliver
to Landlord a statement in writing certifying: (a) that this Lease is unmodified
and in full force and effect (or if there has been any modification hereof that
the same is in full force and effect as modified and stating the nature of the
modification or modifications); (b) that to the best of its knowledge Landlord
is not in default under this Lease (or if any such default exists the specific
nature and extent thereof); and (c) the date to which rent and other charges
have been paid in advance, if any.

 

9

--------------------------------------------------------------------------------


 

ARTICLE XVI.  TAXES

 

SECTION 1.  Tenant shall pay before delinquency any and all taxes and
assessments, and license, sales, business, occupation or other taxes, fees or
charges levied, assessed or imposed upon its business operations in the
Premises.

 

SECTION 2.  Tenant shall pay before delinquency any and all taxes and
assessments levied, assessed or imposed upon its trade fixtures, leasehold
improvements, merchandise and other personal property in, on, or upon the
Premises.

 

SECTION 3.  In the event any taxes, fees or charges referred to in the preceding
Section 1 and/or Section 2 shall be assessed, levied or imposed upon or in
connection with the business or property of Landlord, such assessment, taxes,
fees or charges shall be paid by Tenant to Landlord promptly upon Landlord’s
request for such payment.

 

SECTION 4.  Landlord shall pay before delinquency any and all costs and expenses
of every kind and nature for real estate ad valorem taxes, and/or fees,
assessments, charges or payments in lieu thereof, to the Commonwealth of
Kentucky, and/or any political subdivision thereof, including, without
limitation, Jefferson County, and/or any city, municipality, agency or special
district, the Jefferson County School Board, Louisville Water Company, and/or
the Louisville and Jefferson County Metropolitan Sewer District, whether general
or special assessments, including, but not limited to, sewer rents, rates and
charges; drainage fees; water charges; taxes based upon the receipt of rent; and
any other federal, state or local government charge, general, special, ordinary
or extra—ordinary (but not including income or franchise taxes or any other
taxes imposed upon or measured by Landlord’s net income or profits, unless the
same is imposed in lieu of real estate taxes), which may now or hereafter be
levied or assessed against the Building or the land on which the Building and
appurtenant parking areas and driveways are located. If at any time during the
term of this Lease the method of taxation then prevailing shall be altered so
that any new tax, assessment, levy, imposition or charge shall be imposed upon
Landlord in place or partly in place of any such taxes and shall be measured by
or be based in whole or in part upon the Building or the rents or other income
therefrom, then all such new taxes, assessments, levies, imposition or charge
shall be imposed upon Landlord in place or partly in place of any such taxes and
shall be measured by or be based in whole or in part upon the Building or the
rents or other income therefrom, then all such new taxes, assessments, levies,
impositions or charges or part thereof, to the extent that they are measured or
based, shall be included in the definition of Landlord’s costs and expenses
within the meaning of this subparagraph. Tenant shall only be directly
responsible for taxes, if any, on its personal property and on the value of its
special leasehold improvements exclusive of standard building improvements.

 

ARTICLE XVII.  PRIORITY OF LEASE

 

This Lease shall, unless Landlord otherwise elects, be subordinate to any and
all mortgages and other security instruments now existing, or which may
hereafter be made covering the Building and/or the real property underlying the
same or any portion or portions thereof, and for the full amount of all advances
made or to be made thereunder (without regard to the time or character of such
advances), together with interest thereon, and subject of all the terms and
provisions thereof and to any renewals, extensions, modifications and
consolidations thereof; and Tenant covenants within ten days of demand to make,
execute, acknowledge and deliver upon request any and all documents or
instruments demanded by Landlord which are or may be necessary or proper for
more fully and certainly assuring the subordination of this Lease to any such
mortgages or other security instruments, provided, however, that any person or
persons purchasing or otherwise acquiring any interest at any sale and/or other
proceedings under such mortgages or other security instruments may elect to
continue this Lease in full force and effect in the same manner, and with like
effect, as if such person or persons had been named as Landlord herein, and in
the event of such election, this Lease shall continue in full force and effect
as aforesaid,

 

10

--------------------------------------------------------------------------------


 

and Tenant hereby shall continue in full force and effect as aforesaid, and
Tenant hereby attorns and agrees to attorn to such person or persons. Tenant
hereby irrevocably appoints Landlord the attorney-in-fact of Tenant, to execute
and deliver any document provided for herein, for and in the name of Tenant.

 

ARTICLE XVIII.  FIXTURES AND PERSONAL PROPERTY; SURRENDER

 

SECTION 1.  Upon the termination of this Lease, Tenant shall surrender to
Landlord the Premises (including, without limitation, all non-moveable leasehold
improvements) in good condition and repair reasonable wear, tear and damage by
casualty not caused by Tenant or its agents or employees excepted. All
improvements, additions, and fixtures made or installed from time-to-time by
Landlord to, in, upon, or about the Premises, including, but not limited to, all
lighting fixtures, shall be the property of Landlord and upon any such
termination, shall be surrendered to Landlord by Tenant without any injury,
damage or disturbance thereto or payment thereof.

 

SECTION 2.  All fixtures, furniture, movable partitions, machinery, equipment
and other movable personal property installed or placed in said Premises at the
cost of or by Tenant shall at all times remain, be considered and treated as the
personal property of Tenant and in no sense part of the real estate, and Tenant
shall have the right at any time during the term of this Lease and any extension
thereof, or within a period of ten (10) days after any termination hereof to
remove the same or any part thereof from said Premises, provided, however, that
upon the removal of any such personal property, Tenant agrees to restore the
area from which the same has been removed to substantially the same condition as
it was prior to the installation thereof and to the extent necessary to keep
Premises in a leasable and usable condition for future tenants. If Tenant fails
to remove any such personal property, Landlord may at Landlord’s option retain
all or any of such property and title thereto shall thereupon vest in Landlord,
Landlord may remove from the Premises and dispose of in any manner all or any of
such property, in which latter event Tenant shall, upon demand, pay to Landlord
the actual expense of such removal and disposition, and the cost of repair of
any and all damage to the Premises resulting from or caused by such removal.

 

ARTICLE XIX.  HOLD OVER TENANCY

 

If Tenant shall, without execution of a new Lease or written extension, and with
consent of Landlord, hold over after the expiration of the terms of this Lease,
such tenancy shall be a month-to-month tenancy, which may be terminated as
provided by law. During such tenancy, Tenant shall pay to Landlord the greater
of (a) the rental rate then being quoted by Landlord for comparable space in the
Building; or (b) the Rent pursuant to Article III. During such tenancy, Tenant
shall be bound by all of the terms, covenants, and conditions as herein
specified, as far as applicable; provided, however that if Tenant fails to
surrender the Premises upon the termination of this Lease, in addition to any
other liabilities to Landlord arising therefrom Tenant shall indemnify and hold
Landlord harmless from loss or liability resulting from such failure, including
any claims made by any succeeding Tenant founded on such failure.

 

ARTICLE XX.  WAIVER OF SUBROGATION

 

Landlord and Tenant each releases and relieves the other and on behalf of its
insurer(s) waives its entire right of recovery against the other for loss or
damage arising out of or incident to the perils of fire, explosion, or any other
perils generally described in the “extended coverage” insurance endorsements
used in Louisville which occur in, on or about the Building and/or the Premises,
whether due to the negligence of such other party, its agents or employees, or
otherwise.

 

11

--------------------------------------------------------------------------------


 

ARTICLE XXI.  NOTICES

 

Wherever in this Lease it shall be required or permitted that notice, approval,
advice, consent or demand be given or served by either party to this Lease to or
on the other, such notice or demand shall be given or served and shall not be
deemed to have been duly given or served unless in writing and forwarded by
certified or registered mail, addressed as follows:

 

To Landlord:

 

JAYTEE PROPERTIES II SPE, LLC

 

 

Republic Corporate Center

 

 

Louisville, Kentucky 40202-2700

 

 

Attention: Mr. Steve Trager

 

 

 

To Tenant:

 

At the Premises

 

Any party or non-party above may change such address by written notice by
certified or registered mail to the other parties and non-parties.

 

ARTICLE XXII.  RIGHTS RESERVED BY LANDLORD

 

SECTION 1.  Landlord shall have the sole and exclusive right to designate (and
from time to time, in its discretion, re-designate) the name, address, number
and/or designation of the Building.

 

ARTICLE XXIII.  CONDEMNATION

 

In the event that during any term of this Lease the Premises as identified in
Article I, Section 1 hereof, or any part thereof, or the use or possession
thereof, is taken in condemnation proceedings or by any right of eminent domain
or for any public or quasi-public use, rendering the Premises unfit for the
business purpose of Tenant, this Lease and the term hereby granted shall
terminate and expire on the date when possession shall be taken by the
condemnor, and rent and all other charges payable hereunder shall be apportioned
and paid in full up to that date and all prepaid unearned rent and all other
charges payable and paid in full up to that date and all prepaid unearned rent
and all other charges payable hereunder shall forthwith be repaid by Landlord to
Tenant, and Tenant shall not be liable to Landlord for rent or any other charges
payable hereunder, damage, or otherwise, for, or by reason of any matter or
thing occurring thereafter. Tenant hereby waives any and all rights in, or to
any condemnation awards. In the event that during the term of this Lease a
material amount of the parking area or a material amount of the use or
possession thereof is taken in condemnation proceedings or by any right of
eminent domain or for any public or quasi-public use and no alternative parking
is provided, the term of this Lease shall at the option of Tenant cease and
terminate from the date of title vesting in such proceeding.

 

ARTICLE XXIV.  MISCELLANEOUS PROVISIONS

 

SECTION 1.  The term “Landlord” as used in this Lease, so far as covenants or
obligations on the part of Landlord are concerned, shall be limited to mean and
include only the owner or co-owners, at the time in question, of the Premises,
and in the event of any transfer or transfers of the title to the Premises,
Landlord herein named (and in case of any subsequent transfers or conveyances,
the then grantor) shall be automatically freed and relieved from and after the
date of such transfer or conveyance of all liability as respects the performance
or any covenants or obligations on the part of Landlord contained in this Lease
thereafter to be performed.

 

SECTION 2.  The captions of Articles of this Lease are for convenience only and
shall not be considered or referred to in resolving questions of interpretation
or construction.

 

12

--------------------------------------------------------------------------------


 

SECTION 3.  The terms “Landlord and Tenant”, wherever used herein shall be
applicable to one or more persons, as the case may be, and the singular shall
include the plural, and the neuter shall include the masculine and feminine, and
if there be more than one, the obligations hereof shall be joint and several.

 

SECTION 4.  The word “person” and the word “persons” wherever used in this Lease
shall both include individuals, partnerships, firms, associations, and
corporations of any other form of business entity.

 

SECTION 5.  The various rights, options, elections, powers, and remedies
contained in this Lease shall be construed as cumulative and no one of them
shall be exclusive of any of the others, or of any other legal or equitable
remedy which either party might otherwise have in the event of breach or default
in the terms thereof, and the exercise of one right or remedy by such party
shall not impair its right to any other right or remedy until all obligations
upon the other party have been fully performed.

 

SECTION 6.  Time is of essence with respect to the performance of each of the
covenants and agreements under this Lease.

 

SECTION 7.  Each and all of the provisions of this Lease shall be binding upon
and inure to the benefit of the parties hereto and, except as set forth in
Section 1 of this Article and as otherwise specifically provided elsewhere in
this Lease, their respective heirs, executors, administrators, successors, and
assigns, subject at all times, nevertheless, to all agreements and restrictions
contained elsewhere in this Lease with respect to the assignment, transfer,
encumbering or sub-letting of all or any part of Tenant’s interest in this
Lease.

 

SECTION 8.  This Lease shall be interpreted in accordance with the law of the
Commonwealth of Kentucky.

 

SECTION 9.  No waiver of any default by Tenant hereunder shall be implied from
any omission by Landlord to take any action on account of such default if such
default persists or is repeated, and no express waiver shall affect any default
other than the default specified in the express waiver, and that only for the
time and to the extent therein stated. The acceptance by Landlord of Rent with
knowledge of the breach of any of the covenants of this Lease by Tenant shall
not be deemed a waiver of any such breach. One or more waivers of any breach of
any covenant, term or condition of this Lease shall not be construed as a waiver
of any subsequent breach of the same covenants, term of condition. The consent
or approval by Landlord to or of any act by Tenant requiring Landlord’s consent
or approval shall not be deemed to waive or render unnecessary Landlord’s
consent or approval to or of any subsequent similar acts by Tenant.

 

SECTION 10.  If Tenant shall default in the performance of any covenant on its
part to be performed by virtue of any provisions of this Lease, Landlord may,
after any notice and the expiration of any period with respect thereto as
required pursuant to the applicable provisions of this Lease, perform the same
for the account of Tenant. If Landlord, at any time, is compelled to pay or
elects to pay any sum of money or do any acts which would require the payment of
any sum of money by reason of the failure of Tenant, after any notice and the
expiration of any period with respect thereto, as required pursuant to the
applicable provisions of the Lease, to comply with any provisions of this Lease,
the sum or sums so paid by Landlord with all interest, costs and damages, shall
be deemed to be additional rental hereunder and shall be due from Tenant to
Landlord on the first day of the month following the incurring of such
respective expenses, except as otherwise herein specifically provided.

 

SECTION 11.  If Tenant or Landlord shall bring any action for any relief against
the other, declaratory or otherwise, arising out of this Lease, including any
suit by Landlord for the recovery of rent, additional rent or other payments
hereunder or possession of the Premises, the losing party shall pay the
prevailing party a reasonable sum for attorneys’ fees in such suit, at trial and
on appeal, and such attorneys’ fees shall be deemed to have accrued on the
commencement of such action.

 

13

--------------------------------------------------------------------------------


 

SECTION 12.  This Lease contains all covenants and agreements between Landlord
and Tenant relating in any manner to the rental, use and occupancy of the
Premises and Tenant’s licensed use of the Building and other matters set forth
in this Lease. No prior agreement or understanding pertaining to the same shall
be valid or of any force or effect, and the covenants and agreements of this
Lease cannot be altered, changed, modified or added to except in writing signed
by Landlord and Tenant. No representation, inducement, understanding or anything
of any nature whatsoever made, stated or represented on Landlord’s behalf,
either orally or in writing (except this Lease) has induced Tenant to enter into
this Lease.

 

SECTION 13.  Any provision or provisions of this Lease which shall prove to be
invalid, void or illegal shall in no way affect, impair or invalidate any other
provision hereof, and the remaining provisions hereof shall nevertheless remain
in full force and effect.

 

SECTION 14.  Except with respect to those conditions, covenants and agreements
of this Lease which by their nature could only be applicable after the
commencement of, during or throughout the term of this Lease, all of the other
conditions, covenants and agreements of this Lease shall be deemed to be
effective as of the date of execution of this Lease.

 

SECTION 15.  Landlord and Tenant each represents and warrants to the other that
it has not engaged any broker, finder or other person who would be entitled to
any commission or fee in respect of the negotiation, execution or delivery of
this Lease, and shall indemnify each other against loss, cost, liability, or
expense incurred by either as a result of any claim asserted by any such broker,
finder or other person on the basis on any arrangements or agreements made or
alleged to have been made by or on behalf of either Landlord or Tenant, as the
case may be, in breach of the foregoing warranty.

 

SECTION 16.  Any and all consents and approvals of Landlord required by or
referred to in the Lease shall not be unreasonably withheld.

 

SECTION 17.  The parties agree that a Memorandum of Lease may be recorded to
record with the County Clerk in Jefferson County, Kentucky.

 

IN WITNESS WHEREOF, the parties have caused this Lease to be duly executed and
delivered as of the day and year first above written.

 

ATTEST:

 

JAYTEE PROPERTIES II SPE, LLC

 

 

 

 

 

 

BY:

/s/Lara Recktenwald

 

BY:

/s/Steven E. Trager

 

 

 

 

 

 

 

 

ATTEST:

 

REPUBLIC BANK & TRUST COMPANY

 

 

 

 

 

 

BY:

/s/Carol James

 

BY:

/s/Kevin Sipes

 

14

--------------------------------------------------------------------------------


 

EXHIBIT C

RULES AND REGULATIONS

 

1.                                      No advertisement, sign, lettering,
notice or device shall be placed in or upon the Premises or the Building,
including any windows, walls and exterior doors, except such as may be approved
in writing by Landlord.

 

2.                                      Lettering upon the doors as required by
Tenant shall be made by the sign company designated by Landlord, but the cost
shall be paid by Tenant. The directories of the Building will be provided
exclusively for the display of the name and location of Tenant and its
designated representative only, and Landlord reserves the right to exclude any
other names therefrom.

 

3.                                      Upon termination of this Lease, Tenant
shall surrender all keys to the Premises.

 

4.                                      No furniture, freight, supplies not
carried by hand or equipment of any kind shall be brought into or removed from
the Building without the consent of Landlord. Landlord shall have the right to
limit the weight and size and to designate the position of all safes and other
heavy property brought into the Building. Such furniture, freight, equipment,
safes and other heavy property shall be moved in or out of the Building only at
the times and in the manner permitted by Landlord. Landlord will not be
responsible for loss of or damage to any of the items above referred to, and all
damage done to the Premises or the Building by moving or maintaining any of such
items shall be repaired at the expense of Tenant. Any merchandise not capable of
being carried by hand shall utilize hand trucks equipped with rubber tires and
rubber side guards.

 

5.                                     The entrances, corridors, stairways and
elevators shall not be obstructed by Tenant, or used for any other purpose than
ingress or egress to and from Premises. Tenant shall not bring into or keep any
animal within the Building, or any bicycle or other type of vehicle.

 

6.                                      Tenant shall not disturb other occupants
of the Building by making an undue or unseemly noise, or otherwise. Tenant shall
not, without Landlord’s prior written consent, install or operate in or on
Premises any machine or machinery causing noise or vibration perceptible outside
the Premises, electric heater, stove or machinery or any kind or carry on any
mechanical business thereon, or keep or use thereon oils, burning fluids,
camphene, kerosene, naphtha, gasoline, or other coustible materials. No
explosives shall be brought into the Building.

 

7.                                      Tenant shall not mark, drive nails,
screw or drill into woodwork or plaster, paint or in any way deface the Building
or any part thereof, or the Premises or any part thereof, or fixtures therein.
The expense of remedying any breakage, damage or stoppage resulting from a
violation of this rule shall be borne by Tenant.

 

8.                                      If Tenant installs upon the Premises any
electrical equipment which constitutes an overload on the electrical line
serving the Premises or the Building, Tenant shall make all necessary changes to
reduce such overload, or at the option of Landlord, eliminate such equipment as
Landlord deems necessary to reduce the electrical capacity required to serve the
Premises.

 

9.                                      Canvassing and peddling in the Building
is prohibited and Tenant shall cooperate to prevent such activity unless
approved by Landlord.

 

10.                               Landlord reserves the right to close and keep
locked all entrance and exit doors of the Building on Sundays, legal holidays,
and between the hours of 7:00 p.m. of any day and 7:00 a.m. of the following
day, and during such further hours as Landlord may deem advisable for the
adequate protection of the Building and the property of the tenants. Tenant
shall have 24-hour access to the Premises.

 

--------------------------------------------------------------------------------